Goolsby, Judge
(dissenting):
I respectfully dissent from the judgment reached by Chief Judge Sanders and Judge Cureton. In my view, no breach of any duty owed by the respondents Days Inn of America, Inc., and Nadia, Inc., proximately caused the appellant Elizabeth Daniel’s injuries and damages.
Judge Cureton writes that “a discussion of the [mjotel’s duty to [Mrs.] Daniel is inappropriate ... for the reason that the trial judge rejected that argument in granting summary judgment and no issue has been taken with that ruling.” I believe, however, that , discussion of the motel’s duty to Mrs. Daniel to protect her from criminal acts committed by a third person is appropriate and that this issue may be properly addressed, particularly since, in my view, it is dispositive. Under Supreme Court Rule 4, Section 8, this court can “sustain any ... judgment upon any grounds appearing in the record.” In fact, this court should affirm a trial court’s correct decision even if the trial court gives the wrong reasons for its judgment. Foster v. Taylor, 210 S. C. 324, 42 S. E. (2d) 531 (1947); 5 Am. Jur. (2d) Appeal and Error § 785 at 227 (1962). After all, it is the erroneous ruling and not the reasons given for the ruling that is subject to appellate review. Harrison v. Regents of University System, 105 Ga. App. 817, 125 S. E. (2d) 793 (1962).
Mrs. Daniel contends that the motel operators here were negligent because they did not provide adequate security to protect their guests and other persons on the motel premises, including herself. Specifically, she argues that her injuries and damages were proximately caused by the motel operators’ breach of their duty to employ security guards, to make periodic inspections of the motel premises, and to require identification of guests upon their registration.
As Judge Cureton’s opinion reveals, the criminal assault upon Mrs. Daniel by a guest of the motel and two other *305males occurred behind the closed, locked door of a motel room into which she voluntarily went by invitation with the guest who rented the room. The other two males did not force their way into the room; rather they too entered it at the invitation of the guest. Mrs. Daniel knew the guest.
While Chief Judge Sanders in his concurring opinion simply assumes that motel operators owe an invitee of a motel guest a duty to protect the invitee from the intentional and wrongful acts of the guest and of other third parties in the privacy of the guest’s motel room, Judge Cureton points to Section 344 of the Restatement (Second) of Torts (1965) as the apparent origin of this duty. I can find no case that applies Section 344 in a similar fashion. Certainly, Aaser v. City of Charlotte, 265 N. C. 494, 144 S. E. (2d) 610 (1965), relied on by Judge Cureton, is not such a case. It involved a lady hockey fan who, while walking in a corridor of an arena, was struck in the face by a hockey puck propelled by a group of boys playing in the corridor.
Each case I have read that refers to Section 344 involved intentional and wrongful acts either being committed in a common area, such as a parking lot [see, e.g., Atamian v. Supermarkets General Corp., 146 N. J. Super. 149, 369 A. (2d) 38 (1976) (plaintiff assaulted and raped in a supermarket’s parking lot) ], a restroom [see, e.g., Virginia D. v. Madesco Investment Corp., 648 S. W. (2d) 881 (Mo. 1983) (plaintiff raped in a motel’s restroom) ], or a lobby [see, e.g., Nallan v. Helmsley-Spear, Inc., 50 N. Y. (2d) 507, 429 N. Y. S. (2d) 606, 407 N. E. (2d) 451 (1980) (plaintiff’s husband shot in the back as he leaned over to sign a guest register in the lobby of an office building) ], or, in the case of a hotel or motel room, being committed by an intruder. Kveragas v. Scottish Inns, Inc., 733 F. (2d) 409 (6th Cir. 1984) (three intruders forced open a door of a motel room and robbed and injured the occupants). Again, this case does not involve a common area, but a motel room; and it does not involve an intruder, but a motel guest and his acquaintances.
In any case, the independent, illegal acts of the guest and his two companies in brutally assaulting Mrs. Daniel in the motel room were not reasonably foreseeable. The record before us contains no evidence that the motel operators could have reasonably foreseen that a guest and his acquain*306tances would criminally assault an invitee of the guest in the latter’s motel room. Whatever the motel operators’ responsibility was to provide security at the motel in this instance, it did not extend so far as to protect an invitee of a motel guest from being criminally assaulted in the guest’s motel room by the guest and his friends. See Green v. Atlantic and Charlotte Air Line Railway Co., 131 S. C. 124, 133, 126 S. E. 441, 444 (1925) (“The proposition that the wrongful or illegal act of an independent third person may not be regarded as such a consequence of a tortfeasor’s alleged wrong as should entail legal liability must rest... upon the assumption that such a consequence is not one of which a person who assumes the discharge of the ordinary civil obligation has knowledge or the opportunity by the exercise of reasonable diligence to acquire knowledge____”); 57 Am. Jur. (2d) Negligence § 206 at 581 (1971) (“The deliberate, intentional, wrongful, or criminal acts of independent third persons, not actually intended by the defendant, are not regarded by the law as natural consequences of his wrong, and he is not bound to anticipate the general probability of such acts.”).
In support of her argument that the assault on her and the injury resulting therefrom were of such character that the motel operators should have reasonably foreseen and anticipated them, Mrs. Daniel points to evidence in the record of reports of criminal activity, including two armed robberies, at the motel prior to the assault upon her.
None of these crimes, however, was directed against motel guests or their invitees. The two armed robberies involved motel employees. The rest, for the most part, concerned either thefts of motel property, such as television sets and bedding articles, or guests who left the motel without paying their lodging or food bills.
Moreover, this evidence is completely irrelevant. The attack on Mrs. Daniel did not take place in a motel office, a parking lot, a hallway, or a stairwell and it was not carried out by unknown intruders. In emphasizing this evidence, Mrs. Daniel, as does Judge Cureton in his opinion, ignores the more immediate circumstances surrounding the assault. These circumstances concern where the assault occurred, who committed the assault, what prompted it, and how Mrs. Daniel happened to be where she was in the first place.
*307Mrs. Daniel also points to evidence of the alleged failure of the motel operators to require proper identification of registered guests and of the alleged failure of the motel operators to have a security guard patrol the motel premises. This evidence too is irrelevant, considering the more immediate circumstances surrounding the assault on Mrs. Daniel. That assault cannot be regarded as a natural and normal consequence of these failures and as a consequence that the motel operators reasonably should have anticipated would result therefrom. See Green v. Atlantic and Charlotte Air Line Railway Co., 131 S. C. at 133, 126 S. E. at 444 (an alleged tortfeasor cannot be charged with an illegal act of an independent third person that “is an unnatural and abnormal intervention in the ordinary train of events and consequences not reasonably to be anticipated from the act or omission which is charged to the alleged tortfeasor as a breach of duty.”).
Judge Cureton’s view in this case that liability can be imposed upon motel operators for a criminal assault occurring in a rented motel room by a guest and his companions where the victim knows the guest and where the victim voluntarily enters the room in which the assault takes place goes far beyond anything I have read regarding hotel or motel liability for third party assaults. See, e.g., Annot., 28 A. L. R. 4th 80 (1984) (“Liability of Hotel or Motel Operator for Injury to Guest Resulting from Assault by Third Party”). Indeed, to hold that any hotel or motel operator could be liable for a criminal assault under the facts of this case effectively makes the operator an insurer of the safety of its guests and their invitees. See Courtney v. Render, 566 F. Supp. 1225 (D. S. C. 1983), affirmed, 745 F. (2d) 50 (4th Cir. 1984) (an innkeeper is not the insurer of the safety of his guests); cf. Young v. Morrisey, 285 S. C. 236, 329 S. E. (2d) 426 (1985) (a landlord is not an insurer of the safety of tenants and their guests).
What judge Cureton really says is that the motel operators here had a duty to prevent or stop a guest from assaulting the guest’s invitee in the privacy of a motel room and that this duty was breached by not having a security guard patrolling about the premises within earshot of the room and by not requiring identification of its guests upon *308registration. My research indicates that this view is truly singular.
I sympathize greatly with Mrs. Daniel and am not at all insensitive to her claim for damages. Her ordeal was unspeakable. Simple justice in this case would be for her to be paid and for her assailants to pay her; however, Days Inn and Nadia should not be required to do so. Orlando Executive Park, Inc. v. P. D. R, 402 So. (2d) 442, 28 A. L. R. 4th 65 (Fla. Dist. Ct. App. 1981) (Cowart, J., dissenting), approved, 433 So. (2d) 491 (Fla. 1983).
I therefore would affirm the granting of summary judgment to Days Inn and Nadia.